Citation Nr: 1452750	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for low back and hip pain. 

2.  Entitlement to service connection for a disorder characterized as low back and hip pain. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a compensable rating for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, March 2012, September 2012, and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO regarding the request to reopen the claim for service connection for low back and hip pain and the claim for service connection for hypertension; a transcript of the hearing is of record.  

In the July 2010 rating decision, the RO indicated that the claim for service connection for back and hip pain was considered reopened, and addressed the claim for service connection on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, this issue on appeal has been characterized as reflected on the title page.

In addition to the paper claims file, the Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders, each of which contains additional evidence which is not of record in the paper claims file.  While some of this evidence was associated with the e-folders after issuance of the January 2012 statement of the case (SOC) addressing the request to reopen the claim for service connection for back and hip pain, as the request to reopen this claim is granted, the Board finds that the Veteran is not prejudiced by consideration of this evidence without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1102 (2014).  As the remaining issues listed on the title page are being remanded, the AOJ will have the opportunity to consider all evidence of record in readjudicating these claims.  See 38 C.F.R. § 20.1304 (2014).

The Board's decision reopening the claim for service connection for low back and hip pain is set forth below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied service connection for back and hip pain, back surgery, and back therapy.  Although notified of the denial in a March 2004 letter, the Veteran did not initiate an appeal.  

2.  Evidence associated with the claims file since the March 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a disorder characterized as low back and hip pain and raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The RO's March 2004 rating decision denying service connection for back and hip pain, back surgery, and back therapy is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  As pertinent evidence received since the March 2004 denial is new and material, the criteria for reopening the claim for service connection for a disorder characterized as low back and hip pain are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.  

Given the favorable disposition of the request to reopen the claim for service connection for low back and hip pain, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted  and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

In July 2003, the Veteran filed a claim for service connection for back and hip pain, back surgery, and back pain therapy.  The claim was denied in a March 2004 rating decision.  

Although notified of the March 2004 rating decision by letter in March 2004, the Veteran did not initiate an appeal.  The March 2004 rating decision is, therefore, final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, no new and material evidence was received within one year of the March 2004 rating decision.  See 38 C.F.R. § 3.156(b).  

VA must examine all evidence submitted since the March 2004 rating decision to determine if new and material evidence has been submitted. For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In the March 2004 rating decision, the RO denied service connection for back and hip pain, back surgery, and back therapy because, although there was a record of treatment in service for back strain and low back pain in 1969, no permanent residual or chronic disability subject to service connection was shown by service treatment records or demonstrated by evidence following service.  

The evidence in March 2004 consisted of the Veteran's service treatment records which show that he reported back trouble in his March 1969 Report of Medical History at induction and described an injury when a piece of wire went into his back.  Clinical evaluation of the spine on induction examination was normal.  In May 1969, six days after entry into service, he presented with a complaint of pain in the sacroiliac joints for 24 months.  He gave a history of multiple back traumas, with past X-ray being negative.  The diagnosis was strain, rule out disc.  X-ray revealed no significant pathology.  Another May 1969 note reports that the Veteran had a one year history of back pain.  In his Report of Medical History at separation, the Veteran indicated that he had a need for a back brace which existed prior to service.  Clinical evaluation of the spine on separation examination was normal.  At the time of the March 2004 rating decision, post-service records showed that the Veteran had DDD and underwent lumbar spine surgery in May 2001.  An October 2002 MRI revealed degenerative changes in the lumbar spine.  

In the context of his request to reopen the claim, the Veteran has asserted that VA failed to address the issue of aggravation of a pre-existing condition and he testified in July 2012 that his in-service activities aggravated his back.  He reported in a January 2010 statement that, after completing training, he was assigned as an emergency room medic and, if his back ever bothered him, the doctor would prescribe pain medication, although he was not sure that anything was annotated in his record.  He added in his June 2011 notice of disagreement (NOD) that his service in a military hospital provided the opportunity for ongoing treatment without specific referral to a clinic.  He stated in his February 2012 VA Form 9 that there was no record of treatment for his back problem in his service treatment records due to the fact that he was a medic and, therefore, received "unofficial" treatment.  

In March 2004, the Veteran had asserted in-service aggravation of a pre-existing back condition.  Such assertions made in the course of his request to reopen the claim, coupled with his assertions that he received pain medication from doctors (presumably with whom he worked in the emergency room) if his back ever bothered him during service, suggest that he may have had a pre-existing back disorder which was aggravated during service.  The Veteran's statements are presumed credible for the purpose of determining whether new and material evidence has been submitted.  Justus, 3 Vet. App. at 512-513.  Considering the Court's holding in Shade, the Board finds that, as the statements made by the Veteran since the prior final denial of the claim for service connection in March 2004 suggest that he may have had a pre-existing back disorder which was aggravated during service, this evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the claim for service connection for low back and hip pain is reopened and to this extent only, the appeal is granted.


REMAND

Remand is required to obtain outstanding records, to obtain a supplemental opinion regarding the claim for service connection for a disorder characterized as low back and hip pain, to afford the Veteran a VA examination with regard to his claimed hypertension, and to schedule the Veteran for requested hearings.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a DRO at the RO as requested in his May 2013 statement and in his September 2014 VA Form 9.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) all outstanding pertinent records from the Houston VA Medical Center (VAMC), to include records dated prior to January 2004, records dated between January 2004 and March 2004, records dated between October 2008 and April 2009, records dated between May 2009 and November 2011, records regarding physical therapy dated around February 2012,  and all records dated since April 2012; 

(2) all outstanding pertinent records from the Central Texas VA Healthcare System, to include records dated prior to June 1998, between November 1998 and February 2009, and since February 2009; 

(3) records from the Kelsey-Seybold Clinic, to include records dated around 1999, as referenced during a May 2010 VA examination;

(4) records from Casa Sebo, as referenced during the July 2012 hearing;

(5) records from CSMC, as referenced during VA treatment in February 2009, and;

(6) records from Dr. A.S., as identified in a July 2003 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA).

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the May 2010 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify any disorder manifested by low back and/or hip pain present since around November 2009, when the Veteran filed his current claim.  In regard to any diagnosed disorder, the examiner should provide an opinion as to (1) whether such disorder clearly and unmistakably (i.e., whether it is undebatable) existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.  

If the examiner concludes that any identified disorder was aggravated during service, he should opine as to whether the increase was the result of the natural progression of the condition.

If the examiner concludes that any identified disorder did not clearly and unmistakably exist prior to military service, he should opine as to whether such disability began during service or is related to any incident of service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his March 1969 Report of Medical History, the Veteran denied having or ever having had arthritis or rheumatism, or a bone, joint, or other deformity, but indicated that he had back trouble.  He reported that he had a piece of wire in his back in 1967.  The physician's notes are very difficult to decipher, but appear to report that the Veteran had a normal recovery.  

* On induction examination in March 1969, clinical evaluation of the spine and lower extremities was normal.  

* In May 1969, six days after entry into service, the Veteran presented with a complaint of pain in the sacroiliac joints for 24 months.  He gave a history of multiple back traumas, with past X-ray being negative.  The diagnosis was strain, rule out disc.  

* The Veteran was afforded a lumbar spine X-ray to evaluate a history of left side sciatica and rule out spine pathology.  X-ray revealed no significant pathology.  

* A May 1969 note reports that the Veteran had a one year history of back pain radiating to his left groin and left testicle with occasional discharge from the urethra.  The impression is difficult to decipher, but appears to read low back pain of UE (presumably, undetermined etiology) and rule out nephrolith (presumably nephrolithiasis).  

* In his February 1971 Report of Medical History at separation, the Veteran denied having or ever having had recurrent back pain, arthritis or rheumatism, or a bone, joint, or other deformity.  He did describe a 1967 injury when a piece of metal went in his back.  He indicated that he had a need for a back brace which existed prior to service.  

* On separation examination in February 1971, clinical evaluation of the spine and lower extremities was normal. 

* A March 1971 record reports that the Veteran complained of having passed out.  He reported that he had worked the night before and did not eat breakfast.  Back pain was not mentioned.  

* In an April 1971 statement of medical condition, the Veteran reported that there had been no change in his medical condition since his last separation examination.  

* In June 1998, the Veteran presented to the VAMC with a complaint of left hip pain for three years.  He stated that it felt like his left hip joint was "on fire" after walking 200-300 feet, and his left leg felt fatigued after this occurred.  He also gave a history of DDD since the 1970s.  Hip X-ray was reportedly normal.  The assessment was rule out intermittent claudication and rule out DDD.  

* During treatment in July 1998, the Veteran complained of lower back pain for five days.  Later that month, he reported some pain relief from a shot received earlier that month, but described continued pain going down his left leg.  

* During VA treatment in August 1998, the Veteran reported that he was told in the 1970s that he had deteriorating discs causing back pain, but he had improved with no further treatment.  He described left hip pain for six weeks.  The assessment was low back pain and clinical peripheral vascular disease.  In an addendum, the Veteran's physician commented that plethysmogram showed moderate occlusive disease of the right ileofemoral and minimal occlusive disease of the left posterior femoral artery.  

* In September 1998, the Veteran was evaluated by vascular surgery for a several month history of burning pain in his right hip with walking about 50 feet, which went away with resting for a few seconds.  The Veteran also described occasional severe low back pain with pain and tingling down his left leg.  The pertinent impression was mild atherosclerotic vascular disease and possible radiculopathy symptoms in the lower extremities.  

* Another record from September 1998 includes an assessment of low back pain with possible sciatica.  

* A January 2001 treatment record documents the Veteran's complaint of pain in the lower back and left hip.  

* In February 2001, the Veteran underwent CT scan of the lumbar spine for a history of low back pain radiating to both hips and the left proximal posterior thigh.  The conclusions were normal CT evaluation of the L1-2 and L2-3 discs.  At the L3-4 disc level, there was evidence of a mild broad-based disc bulge with a right-sided lateral or posterolateral protrusion of the disc into the right L3 neural foramen.  The physician commented that he suspected that there was borderline compromise of the exiting nerve root.  At the L4-5 disc level, there was a broad-based disc bulge with a right lateral component which probably impinged upon the right L4 nerve as it exited through the L4 foramen.  The physician commented that the Veteran had severe DDD with a broad-based posterior disc bulge at the L5-S1 level.  A left-sided herniation was identified and impression on the left S1 nerve root was suspected.  There was also osteophytic compromise of the L5 neural foramina without definite nerve root compression.  There was a suggestion of mild degenerative changes of the sacroiliac joints.  

* In May 2001, Dr. B.T.W., Jr. wrote that the Veteran had an MRI which showed left disc protrusion at the L5, S1 level and was having symptoms of left buttock, left hip, and left lower extremity pain.  The physician opined that the Veteran's symptoms in his left buttock, left lower extremity, and lower back were related to his disc protrusion, and surgery was scheduled for later that month.  

* In May and June 2001, the Veteran was hospitalized with an admission diagnosis of lumbar disc protrusion.  He underwent L5-S1 left hemilaminotomy, left L5-S1 diskectomy, and left S1 nerve root foraminotomy and decompression.  The June 2001 discharge diagnosis was herniated intervertebral disc.  

* The May 2001 pre-operative history and examination reflects that the Veteran had a chief complaint of severe left buttock and left leg pain.  He reported a fairly long history of intermittent back problems and left leg problems with very severe symptoms in the past six to eight months.  The impression was L5-S1 disc disease, left side.  

* A July 2001 lumbar myelogram revealed extensive thin subdural epidural collection of contrast dorsally in the spinal canal effacing dorsal thecal sac with some anterior-posterior narrowing of the subarachnoid space from L1 through S1.  No definite intradural or extramedullary abnormalities could be identified.  At L5-S1 there was a prominent ventral epidural space with mild anterior indentation of the thecal sac effacing contrast adjacent to the left S1 nerve root with diminished filling of the left S1 sleeve.  There was mild anterior indentation of the thecal sac at L4-5 with diminished filling of the left L5 sleeve.  

* A July 2001 computed tomography of the lumbar spine revealed a large partially opacified pseudomenigocele which appeared to arise from the left at L5-S1 and extended through the operative incision including the paraspinal musculature and subcutaneous fat to the skin surface and appeared to extend cephalad in the epidural or subdural space from S1 to above T12.  This resulted in mass effect upon the anterior and posterior aspects of the thecal sac, with at least moderate anterior-posterior stenosis of the subarachnoid space, T-12-L1, L2 and L3 levels and milder anterior-posterior narrowing of the subarachnoid space at L4 and L5 levels.  There was no gross mass effect upon S1 nerve roots or sleeves at the L5-S1 level, however, there was osseous foraminal stenosis bilaterally at L5-S1, which might encroach upon both L5 roots.  

* In July 2001, the Veteran underwent exploration of the back and repair of cerebrospinal fluid leak.  The pre- and post-operative diagnosis was cerebrospinal fluid leak from lumbar spine.  

* A September 2001 record from Dr. B.T.W., Jr. reports that the Veteran underwent surgery earlier that year, which was complicated by a spinal fluid leak which necessitated re-exploration and closure of a dural rent.  The Veteran reported that he was presently feeling fair and had some lower back pain, although he reported benefit from his operation.  

* An October 2001 treatment record documents that the Veteran had done well with his back pain following surgery.  

* A September 2002 X-ray of the right hip revealed evidence of old surgery, but no evidence of acute change.  

* An October 2002 MRI of the lumbar spine revealed pronounced disc degeneration at L5-S1 with enhancing fibrogranulation tissue within the disc and pronounced adjacent marrow degenerative changes.  There was slight retrolisthesis of L5 on S1 with a 3-4 mm. posterior broad-based disc pseudobulge and spondylosis.  There was no focal recurrent disc herniation or mass effect on the thecal sac, S1 nerve roots or sleeves seen.  There was some enhancing epidural fibrosis to the left surrounding left S1 sleeve, however, the subarachnoid space was widely patent.  The physician noted that foraminal disc bulge, spondylosis and facetal arthrosis resulted in mild bilateral foraminal narrowing contacting without compromising the L5 roots.  There was minimal posterior broad-based disc bulges at L3-4 and L4-5 and mild bilateral foraminal narrowing at L4-5.  

* In a July 2003 claim, the Veteran indicated that he had back and hip pain and had undergone back surgery and back pain therapy, but his claimed conditions were not related to service.  However, a Report of Contact from later in July 2003 reflects that the Veteran indicated that his claimed disabilities might be related to military service, but he did not know.  He stated that he had several accidents in service and seemed to have trouble since.  

* In a July 2003 statement, the Veteran reported that he blacked out during a drill routine during service in August 1969 and, when he became conscious, he was taken to his barracks and sent to the medical facility.  He reported that he was experiencing severe pain all over his body, including his back and hip; X-rays were taken; and medication was prescribed, which only minimized the pain.  He stated that there was no diagnosis or medical reason determined for his continued pain.  He added that, after release from service, he continued to seek medical attention for this problem.  

* During VA treatment in October 2008, the Veteran reported left hip pain.  

* In February 2009, the Veteran presented to the VAMC with complaints of left lower back pain, left lower abdominal pain, and right testicular pain for two weeks.  

* In a January 2010 statement, the Veteran reported that, after basic training and advanced individual training (AIT), he had been assigned as an emergency room medic and, if his back ever bothered him, the doctor would prescribe pain medication, although he was unsure if the physician annotated anything.  He stated that, after service, he worked for a railroad for two years, and was often late for work because of back pain.  He indicated that he continued to self-medicate and deal with back pain until 1998, when he sought VA treatment.  

* In May 2010, the Veteran underwent a VA examination to evaluate his claimed disability.  He asserted that his current back disability was related to treatment for back strain shown in 1969.  The examiner observed that separation examination showed that the Veteran had a back brace prior to service.  The Veteran stated that he did not recall any specific back injury during service, although he had a complaint of back pain in 1969.  The examiner observed that he was in service until 1971 with no further complaints.  The VA examination report indicates that, after service, the Veteran worked as an auto mechanic when he had his first complaint of back pain in 1998.  The Veteran denied any post-service back injuries; rather he indicated that his back just started hurting.  The Veteran described current back discomfort, left buttock pain, and tingling to his feet.  The Veteran reported that he did fine for about 7 years following his surgery, and really did "pretty well" until about 2008.  The Veteran did not describe any hip pain; rather, he described buttock symptoms related to his spinal condition.  The examiner reviewed a February 2009 lumbar X-ray, which showed mild DDD at L5-S1 with small anterior osteophytes at all levels.  There was minimal disc space narrowing at L1-2, L2-3, and L3-4.  The impression was minimal degenerative changes, lumbar spine, no evidence of acute injury.  

* The May 2010 VA examiner stated that the Veteran had a one-time complaint of back pain during basic training, with no further complaints while on active duty, and no real treatment, complaints, or evaluations for a back condition until 1998, 27 years after discharge from service.  The examiner opined that there was no evidence of a chronic ongoing condition related to his military service, the lumbar spine disorder was not secondary to any military service disease or injury, and the hip and neurologic disabilities were not secondary to service.  

* In his June 2011 NOD, the Veteran asserted that VA had failed to address the issue of aggravation of a pre-existing condition and had failed to address the issue of self-medication with over-the-counter medications and the fact that his service was in a military hospital, which provided the opportunity for ongoing treatment without specific referral to a clinic.  

* An August 2011 VA lumbar CT myelogram revealed lumbar spondylosis most prominent from L3 through S1, mild spinal canal stenosis L3/L4 and L4/L5, and moderate bilateral neuroforaminal stenosis L3/L4 and L4/L5.

* A November 2011 VA pain consultation for left lower extremity radiculopathy for four to six weeks reports that the Veteran complained of pain in his buttocks and left leg.  He reported a long history of episodic low back pain.  He stated that, in July 2011, he fell onto his left knee and had since had pain radiating into his left leg and groin area.  The assessment was piriformis syndrome with radicular symptoms.  The clinician commented that the Veteran also had some elements of low back strain.

* In his February 2012 VA Form 9, the Veteran asserted that there was no record of treatment for back pain in his service treatment records because he was a medic and he, therefore, received "unofficial" medical treatment.  He indicated that, prior to receiving VA treatment, he had received treatment at non-government facilities.  

* During the July 2012 hearing, the Veteran testified that his in-service activities aggravated his back.  He described an in-service incident during basic training in which he blacked out and woke with pain.  He added that he had always had his back problem.  He also testified that, after his back surgery, things went well for seven years.  In response to whether any doctor had said that his back and hip problem was a result of what had happened in service, the Veteran stated that Dr. B.T.W., Jr., the surgeon who had performed his back surgeries, told him it was an old injury.  

* In July 2012, the Veteran requested a letter from Dr. B.T.W., Jr. stating that his back issues were old injuries.  The surgeon responded via letter that month that he did treat the Veteran and performed back surgery several years earlier, but the treatment pre-dated his retirement in 2005 and he did not have any medical records pertaining to the specific dates and details of his treatment.  

In rendering the requested opinion, the examiner must specifically consider and address the Veteran's assertions that his military duties aggravated his back condition, he was assigned as an emergency room medic in service and if his back ever bothered him the doctor would prescribe pain medication (even though this may not have been specifically noted in his records), and he continued to self-medicate for back pain after service until 1998, when he sought VA treatment.  The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as pain.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his hypertension.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's current hypertension began during active service, is related to any incident of service, or manifested within a year of separation from service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his March 1969 Report of Medical History at induction, the Veteran denied having or ever having had high or low blood pressure.  

* On induction examination in March 1969, blood pressure was 120/80.  

* In a December 1969 medical history questionnaire, the Veteran indicated that he had been told by a physician that he had high blood pressure.  

* In March 1970, the Veteran complained of a headache.  Blood pressure was 160/98.

* In September 1970, blood pressure was 135/75.

* In November 1970, blood pressure was 140/90 and 145/85.  

* In his February 1971 Report of Medical History at separation, the Veteran indicated that he had had high or low blood pressure.  

* On separation examination in February 1971, blood pressure was 120/78.

* In March 1971, blood pressure was 100/60.  

* In an April 1971 statement of medical condition, the Veteran reported that there had been no change in his medical condition since his last separation examination.  

* Blood pressure was 154/92 during VA treatment in June 1998.  

* Blood pressure was 168/88, 164/115, 166/91, and 173/91 during VA treatment in August 1998.  The Veteran claimed that he was not hypertensive and his blood pressure was just high due to pain and agitation.  He was provided a sphygmomanometer and was to check his blood pressure at home and notify his physician if it remained elevated, over 140/90.  

* During VA treatment in September 1998, the Veteran denied a history of hypertension.  Blood pressure was 158/82.  

* Another September 1998 note reports that the Veteran's blood pressure recording at home still showed elevation.  Blood pressure was 151/80.  The assessment included hypertension and the Veteran was started on Felodipine.  

* Post-service treatment records dated from September 1998 to April 2012 reflect diagnoses of and treatment for hypertension.  

* During the July 2012 hearing, the Veteran testified that he found out he had high blood pressure on his separation examination.  He indicated that he started taking blood pressure medication more than a year after separation from service, sometime in the early 1970s.  He indicated that, in the course of his work at the emergency annex in service, the physician would check his blood pressure, for example when he had a headache, and give him medication, although this was not documented in his records.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

6.  After the above is completed, schedule the Veteran for a hearing before a Veterans Law Judge at the RO regarding his claims for service connection for bilateral hearing loss and tinnitus and a compensable rating for pseudofolliculitis barbae.  The RO should notify the Veteran and his representative of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


